Order entered June 30, 2021




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00407-CV

                ACADEMIC PARTNERSHIPS, LLC, Appellant

                                          V.

                             ZOE BRISENO, Appellee

                On Appeal from the 101st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-20-10483

                                       ORDER

      Before the Court is appellant’s June 28, 2021 opposed motion for a two-

week extension of time to file its brief. We GRANT the motion and ORDER the

brief be filed no later than July 15, 2021.


                                               /s/   CRAIG SMITH
                                                     JUSTICE